
	
		II
		Calendar No. 681
		111th CONGRESS
		2d Session
		S. 4016
		[Report No. 111–358]
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2010
			Mrs. Boxer, from the
			 Committee on Environment and Public
			 Works, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  establish within the Environmental Protection Agency a Columbia Basin
		  Restoration Program.
	
	
		1.Short titleThis Act may be cited as the
			 Columbia River Basin Restoration Act
			 of 2010.
		2.FindingsCongress finds that—
			(1)the Columbia
			 River is the largest river in the Pacific Northwest by volume;
			(2)the river is
			 1,253 miles long, with a drainage basin that includes 259,000 square miles,
			 extending to 7 States and British Columbia, Canada, and including all or part
			 of—
				(A)multiple national
			 parks;
				(B)components of the
			 National Wilderness Preservation System;
				(C)National
			 Monuments;
				(D)National Scenic
			 Areas;
				(E)National
			 Recreation Areas; and
				(F)other areas
			 managed for conservation.
				(3)the Columbia
			 River Basin and associated tributaries (referred to in this Act as the
			 Basin) provide significant ecological and economic benefits to the
			 Pacific Northwest and the entire United States;
			(4)traditionally,
			 the Basin includes more than 6,000,000 acres of irrigated agricultural land and
			 produces more hydroelectric power than any other North American river;
			(5)the Basin—
				(A)historically
			 constituted the largest salmon-producing river system in the world, with annual
			 returns peaking at as many as 30,000,000 fish; and
				(B)as of the date of
			 enactment of this Act—
					(i)supports
			 economically important commercial and recreational fisheries; and
					(ii)is
			 home to 13 species of salmonids and steelhead that area listed as threatened
			 species or endangered species under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
					(6)the Lower
			 Columbia River Estuary stretches 146 miles from the Bonneville Dam to the mouth
			 of the Pacific Ocean, and much of that area is contaminated with toxic
			 chemicals;
			(7)the Middle and
			 Upper Columbia River Basin includes 1,050 miles of the mainstem Columbia River
			 upstream of the Bonneville Dam, including the 1,040 miles of the largest
			 tributary, the Snake River, and all of the tributaries to both rivers;
			(8)toxic
			 contamination in the Basin poses a significant threat to the environment and
			 human health;
			(9)the nuclear and
			 toxic contamination at the Hanford Nuclear Reservation and the toxic
			 contamination at Superfund sites throughout the Basin present an ongoing risk
			 of contamination throughout the Basin;
			(10)polychlorinated
			 biphenyls (commonly known as PCBs) and polycyclic aromatic
			 hydrocarbons that have been found in the tissues of salmonids and their prey at
			 concentrations exceeding levels of concern;
			(11)legacy
			 contaminants, including PCBs and dichlorodiphenyltrichloroethane, the pesticide
			 commonly known as DDT, were banned in 1972, but are still
			 detected in river water, sediments, and juvenile Chinook salmon;
			(12)pesticides and
			 emerging contaminants, such as pharmaceutical and personal care products, have
			 been detected in river water and may have effects including hormone disruption
			 and impacts on behavior and reproduction;
			(13)the
			 Environmental Protection Agency's Columbia River Basin Fish Contaminant Survey
			 detected the presence of 92 priority pollutants, including PCBs and DDE (a
			 breakdown of DDT), in fish that are consumed by members of Indian tribes in the
			 Columbia River Basin, as well as by other individuals consuming fish throughout
			 the Columbia River Basin, and a fish consumption survey by the Columbia River
			 Intertribal Fish Commission showed that tribal members were eating 6 to 11
			 times more fish than the estimated national average of the Environmental
			 Protection Agency;
			(14)toxic
			 contamination in the Middle and Upper Columbia River Basins have a direct
			 impact on water quality in the Lower Columbia River Estuary, and reducing toxic
			 contamination in the Middle and Upper Columbia River Basin can have significant
			 benefits for human health and for fish and wildlife throughout the entire
			 Basin; and
			(15)with regard to
			 the Flathead River Basin, in the easternmost portion of the Columbia River
			 Basin—
				(A)the Flathead
			 River Basin—
					(i)has
			 high water quality and aquatic biodiversity;
					(ii)supports
			 endangered species and species of special concern listed under United States
			 and Canadian law;
					(iii)contains
			 Flathead Lake, the largest freshwater lake in the western United States;
					(iv)is
			 an important wildlife corridor that is home to the highest density of large and
			 mid-sized carnivores and the highest diversity of vascular plant species in the
			 United States; and
					(v)supports
			 traditional uses such as hunting, fishing, recreation, guiding and outfitting,
			 and logging;
					(B)the Flathead
			 River originates in British Columbia and drains into the State of
			 Montana;
				(C)such
			 transboundary waters are protected from pollution under the Treaty Relating to
			 the Boundary Waters and Questions Arising Along the Boundary Between the United
			 States and Canada, signed at Washington on January 11, 1909 (36 Stat. 2448; TS
			 548) (commonly known as the Boundary Waters Treaty of
			 1909);
				(D)in 1988, the
			 International Joint Commission determined that the impacts of mining proposals
			 on the environmental values of the Flathead River Basin, including on water
			 quality, sport fish populations, and habitat, could not be fully
			 mitigated;
				(E)the Flathead
			 River forms the western and southern boundaries of the world’s first
			 International Peace Park, Waterton–Glacier, which was inscribed as a World
			 Heritage Site in 1995 under the auspices of the World Heritage Convention,
			 adopted by the United Nations Educational, Scientific, and Cultural
			 Organization General Conference on November 16, 1972;
				(F)at the 33rd
			 session of the World Heritage Committee in 2009, Decision 33 COM 7B.22 (Annex
			 3) 2009, the World Heritage Committee urged Canada in 2009 not to permit any
			 mining or energy development in the Upper Flathead River Basin until the
			 relevant environmental assessment processes have been completed and to provide
			 timely opportunities for the United States to participate in environmental
			 assessment processes; and
				(G)on February 18,
			 2010, British Columbia and Montana entered into a memorandum of
			 understanding—
					(i)to
			 remove mining and oil and gas development as permissible land uses in the
			 Flathead River Basin;
					(ii)to
			 cooperate on fish and wildlife management;
					(iii)to collaborate
			 on environmental assessment of projects of cross border significance with the
			 potential to degrade land or water resources; and
					(iv)to
			 share information proactively;
					3.Columbia River
			 Basin restorationTitle I of
			 the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by
			 adding at the end the following:
			
				123.Columbia River
				Basin restoration
					(a)Definitions
						(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
						(2)Columbia River
				BasinThe term Columbia River Basin means the entire
				United States portion of the Columbia River watershed.
						(3)Columbia River
				Basin ProvincesThe term Columbia River Basin
				Provinces means the United States portion of each of the Columbia River
				Basin Provinces identified in the Fish and Wildlife Plan of the Northwest Power
				and Conservation Council.
						(4)Columbia River
				Basin toxics reduction action plan
							(A)In
				generalThe term Columbia River Basin Toxics
				Reduction Action Plan means the plan
				developed by the Environmental Protection Agency and the Columbia River Toxics
				Reduction Working Group in 2010.
							(B)InclusionsThe
				term Columbia River Basin Toxics Reduction Action
				Plan includes any amendments to the plan.
							(5)Estuary
				partnershipThe term Estuary Partnership means the
				Lower Columbia River Estuary Partnership, an entity created by the States of
				Oregon and Washington and the Environmental Protection Agency under section
				320.
						(6)Estuary
				plan
							(A)In
				generalThe term Estuary Plan means the Estuary
				Partnership Comprehensive Conservation and Management Plan adopted by the
				Environmental Protection Agency and the Governors of Oregon and Washington on
				October 20, 1999, under section 320.
							(B)InclusionsThe
				term Estuary Plan includes any amendments to the plan.
							(7)Lower Columbia
				River estuaryThe term Lower Columbia River Basin and
				Estuary means the mainstem Columbia River from the Bonneville Dam to the
				Pacific Ocean and tidally influenced portions of tributaries to the Columbia
				River in that region.
						(8)Middle and
				Upper Columbia River Basin
							(A)In
				generalThe term Middle and Upper Columbia River
				Basin means the region consisting of the United States portion of the
				Columbia River Basin above Bonneville Dam.
							(B)InclusionsThe
				term Middle and Upper Columbia River Basin includes—
								(i)the Snake River
				and associated tributaries; and
								(ii)the Clark Fork
				and Pend Oreille Rivers and associated tributaries.
								(9)North Fork of
				the Flathead RiverThe term North Fork of the Flathead
				River means the region consisting of the North Fork of the Flathead
				River watershed, beginning in British Columbia, Canada, ending at the
				confluence of the North Fork and the Middle Fork of the Flathead River in the
				State of Montana.
						(10)ProgramThe
				term Program means the Columbia River Basin Restoration Program
				established under subsection (b)(1).
						(11)Transboundary
				flathead river basinThe term transboundary Flathead River
				Basin means the region consisting of the Flathead River watershed,
				beginning in British Columbia, Canada, and ending at Flathead Lake,
				Montana.
						(12)Working
				groupThe term Working Group means—
							(A)the Columbia
				River Basin Toxics Reduction Working Group established under subsection (c);
				and
							(B)with respect to
				the Lower Columbia River Estuary, the Estuary Partnership.
							(b)Columbia River
				Basin Restoration Program
						(1)EstablishmentThe
				Administrator shall establish within the Environmental Protection Agency a
				Columbia Basin Restoration Program.
						(2)Delegation of
				authority; staffingThe Administrator shall delegate such
				authority and provide such additional staff as are necessary to carry out the
				Program.
						(3)Scope of
				program
							(A)In
				generalThe Program shall consist of a collaborative
				stakeholder-based approach to reducing toxic contamination throughout the
				Columbia River Basin.
							(B)Relationship to
				existing activitiesThe Program shall—
								(i)build on the work
				and collaborative structure of the existing Columbia River Toxics Reduction
				Working Group representing the Federal Government, State, tribal, and local
				governments, industry, and nongovernmental organizations, which was convened in
				2005 to develop a collaborative toxic contamination reduction approach for the
				Columbia River Basin;
								(ii)in the Lower
				Columbia River Basin and Estuary, build on the work and collaborative structure
				of the Estuary Partnership; and
								(iii)coordinate with
				other efforts, including activities of other Federal agencies in the Columbia
				River Basin, to avoid duplicating activities or functions.
								(C)No effect on
				existing authorityThe Program shall not modify any legal or
				regulatory authority or program in effect as of the date of enactment of this
				section, including the roles of Federal agencies in the Columbia River
				Basin.
							(4)DutiesThe
				Administrator shall—
							(A)provide the
				Working Group with data, analysis, reports, or other information;
							(B)provide technical
				assistance to the Working Group, and to States, local government entities, and
				Indian tribes participating in the Working Group, to assist those agencies and
				entities in—
								(i)planning or
				evaluating potential projects;
								(ii)implementing
				plans;
								(iii)implementing
				projects; and
								(iv)monitoring and
				evaluating the effectiveness of projects and the implementation of plans and
				projects;
								(C)provide
				information to the Working Group on plans already developed by the
				Administrator or by other Federal agencies to enable the Working Group to avoid
				unnecessary or duplicative projects or activities;
							(D)provide
				coordination with other Federal agencies to avoid duplication of activities or
				functions;
							(E)(i)complete and
				periodically update the Columbia River Basin Toxics Reduction Action Plan and
				the Estuary Plan; and
								(ii)ensure that those plans, when
				considered together and in light of relevant plans developed by other Federal
				or State agencies, form a coherent toxic contamination reduction strategy for
				the entire Columbia River Basin; and
								(F)implement,
				including by providing grants pursuant to subsection (e), projects and conduct
				activities, including monitoring, assessment, and toxic contamination reduction
				activities, that are—
								(i)identified by the
				Working Group;
								(ii)included in the
				Columbia River Basin Toxics Reduction Action Plan and the Estuary Plan;
				or
								(iii)identified
				under subsection (d) and located in the Transboundary Flathead River
				Basin.
								(c)Stakeholder
				working group
						(1)EstablishmentThe
				Administrator shall establish a Columbia River Basin Toxics Reduction Working
				Group.
						(2)MembershipThe
				members of the Working Group shall include, at a minimum, representatives
				of—
							(A)each State
				located in whole or in part within the Columbia River Basin;
							(B)each Indian tribe
				with legally defined rights and authorities in the Columbia River Basin that
				elects to participate on the Working Group;
							(C)local governments
				located in the Columbia River Basin;
							(D)industries
				operating in the Columbia River Basin that affect or could affect water
				quality;
							(E)electric, water,
				and wastewater utilities operating in the Columba River Basin;
							(F)private
				landowners in the Columbia River Basin;
							(G)soil and water
				conservation districts in the Columbia River Basin;
							(H)environmental
				organizations that have a presence in the Columbia River Basin; and
							(I)the general
				public in the Columbia River Basin.
							(3)Geographic
				representationThe Working Group shall include representation
				from each of the Columbia River Basin Provinces located in the Columbia River
				Basin.
						(4)Appointment
							(A)Nontribal
				membersThe Administrator, with the consent of the Governor of
				each State located in whole or in part within the Columbia River Basin, shall
				appoint nontribal members of the Working Group not later than 180 days after
				the date of enactment of this section.
							(B)Tribal
				membersThe governing body of each Indian tribe described in
				paragraph (2)(B) shall appoint tribal members of the Working Group not later
				than 180 days after the date of enactment of this section.
							(5)DutiesThe
				Working Group shall—
							(A)assess trends in
				water quality and toxic contamination or toxics reduction, including trends
				that affect uses of the water of the Columbia River Basin;
							(B)collect,
				characterize, and assess data on toxics and water quality to identify possible
				causes of environmental problems;
							(C)develop periodic
				updates to the Columbia River Basin Toxics Reduction Action Plan and, in the
				Estuary, the Estuary Plan;
							(D)submit to the
				Administrator annually a prioritized list of projects, including monitoring,
				assessment, and toxic contamination reduction projects, that would implement
				the Columbia River Basin Toxics Reduction Action Plan or, in the Lower Columbia
				River Estuary, the Estuary Plan, for consideration for funding pursuant to
				subsection (e); and
							(E)monitor the
				effectiveness of actions taken pursuant to this section.
							(6)Lower Columbia
				River EstuaryIn the Lower Columbia River Estuary, the Estuary
				Partnership shall function as the Working Group and execute the duties of the
				Working Group described in this subsection for such time as the Estuary
				Partnership is the management conference for the Lower Columbia River National
				Estuary Program.
						(7)Participation
				by StatesAt the discretion of the Governor of a State, the
				State—
							(A)may elect not to
				participate in the Working Group established under this paragraph; and
							(B)may provide
				comments to the Administrator on the prioritized list of projects submitted
				pursuant to paragraph (5)(D).
							(d)Transboundary
				Flathead river basin
						(1)Short
				titleThis subsection may be cited as the Transboundary
				Flathead River Basin Protection Act of 2010.
						(2)Action by
				PresidentThe President shall take steps to preserve and protect
				the unique, pristine area of the transboundary Flathead River, with a
				particular focus on the North Fork of the Flathead River.
						(3)Transboundary
				cooperationIn taking such steps, the President may engage in
				negotiations with the Government of Canada to establish an executive agreement,
				or other appropriate tool, to ensure permanent protection for the North Fork of
				the Flathead River watershed and the adjacent area of Glacier-Waterton National
				Park.
						(4)Participation
				in cooperative efforts
							(A)In
				generalThe President may participate in cross-border
				collaborations with Canada on environmental assessments of any project of
				cross-border significance that has the potential to degrade land or water
				resources by providing for on-going involvement of appropriate Federal agencies
				of the United States in such assessments.
							(B)CollaborationIn
				carrying out subparagraph (A), the President shall include in collaborations
				under that subparagraph appropriate Federal agencies, such as—
								(i)the Environmental
				Protection Agency;
								(ii)the Department
				of Interior;
								(iii)the United
				States Fish and Wildlife Service;
								(iv)the National
				Park Service;
								(v)the Forest
				Service; and
								(vi)such other
				agencies as the President determines to be appropriate.
								(5)Assessments and
				projectsThe President, acting through the Administrator, may
				provide grants under subsection (e) for the following purposes:
							(A)Developing
				baseline environmental conditions in the transboundary Flathead River
				Basin.
							(B)Assessing the
				impact of any proposed projects on the natural resources, water quality,
				wildlife, or environmental conditions in the transboundary Flathead River
				Basin.
							(C)Implementation of
				transboundary cooperative efforts identified by the governments of the United
				States and Canada under subsection (b)(2).
							(D)Projects to
				protect and preserve the natural resources, water quality, wildlife, and
				environmental conditions in the transboundary Flathead River Basin.
							(e)Grants
						(1)In
				generalThe Administrator may provide grants to State and
				regional water pollution control agencies and entities, other State and local
				government entities, Indian tribes, nonprofit private agencies, institutions,
				organizations, and individuals for use in paying costs incurred in carrying out
				activities that would develop or implement plans or projects updated,
				developed, or authorized under this section (including for purposes described
				in subsection (d)(4)).
						(2)Federal
				share
							(A)In
				generalExcept as provided in subparagraph (B), the Federal share
				of the cost of any project or activity carried out using funds from a grant
				provided to any person (including a State, interstate, or regional agency, an
				Indian tribe, or a local government entity) under this subsection for a fiscal
				year—
								(i)shall not exceed
				75 percent of the total cost of the project or activity; and
								(ii)shall be made on
				condition that the non-Federal share of that total cost shall be provided from
				non-Federal sources.
								(B)ExceptionsWith
				respect to cost-sharing for a grant provided under this subsection—
								(i)an Indian tribe
				may use Federal funds for the non-Federal share; and
								(ii)the
				Administrator may increase the Federal share under such circumstances as the
				Administrator determines to be appropriate.
								(3)AllocationIn
				making grants using funds appropriated to carry out this section for fiscal
				years 2012 and 2013, the Administrator shall use—
							(A)not less than
				1/3 of the funds to make grants for projects, programs,
				and studies in the Lower Columbia River Estuary; and
							(B)not less than
				1/3 of the funds to make grants for projects, programs,
				and studies in the Middle and Upper Columbia River Basin.
							(4)ReportingNot
				later than 18 months after the date of receipt of a grant under this
				subsection, and biennially thereafter for the duration of the grant, a person
				(including a State, interstate, or regional agency, an Indian tribe, or a local
				government entity) that receives a grant under this subsection shall submit to
				the Administrator a report that describes the progress being made in achieving
				the purposes of this section using funds from the grant.
						(f)Annual budget
				planThe President, as part of the annual budget submission of
				the President to Congress under section 1105(a) of title 31, United States
				Code, shall submit information regarding each Federal agency involved in
				protection and restoration of the Columbia River Basin, including an
				interagency crosscut budget that displays for each Federal agency—
						(1)the amounts
				obligated for the preceding fiscal year for protection and restoration
				projects, programs, and studies relating to the Columbia River Basin;
						(2)the estimated
				budget for the current fiscal year for protection and restoration projects,
				programs, and studies relating to the Columbia River Basin; and
						(3)the proposed
				budget for protection and restoration projects, programs, and studies relating
				to the Columbia River Basin.
						(g)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Administrator to carry out this section $33,000,000 for each of fiscal years
				2012 through 2017, to remain available until
				expended.
					.
		
	
		December 8, 2010
		Read twice and placed on the calendar
	
